Citation Nr: 1638601	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963 in the United States Army, with subsequent active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The electronic filing system contains medical evidence that was associated with the record since the issuance of the July 2014 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on the appeal.  


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied reopening the Veteran's claim for service connection for hypertension; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  The evidence received since the September 1998 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

3.  Stroke residuals are not attributable to service and a brain hemorrhage or brain thrombosis was not manifest within one year of separation from service; secondary service connection based on hypertension is precluded as service connection has not been established for hypertension.
CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying the Veteran's application to reopen a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since the September 1998 decision is not new and material, and the claim for service connection for hypertension is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of September 1998, the RO declined to reopen the claim for service connection for hypertension.  The evidence consisted of statements from the Veteran, VA treatment records, and private treatment records.  In the decision, the RO noted that private treatment records documented current hypertension.  However, the evidence did not pertain to the relationship between the Veteran's hypertension and active duty.  The RO determined that there was no reasonable possibility that the new evidence would support the claim, and declined to reopen the claim for service connection.

The Veteran did not initiate a timely appeal from the September 1998 RO decision.   Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The September 1998 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  The Veteran now seeks to reopen his claim.

The evidence received since the final September 1998 decision includes statements from the Veteran, VA treatment records, private treatment records, VA examination reports pertaining to other disabilities, a May 2013 Disability Benefits Questionnaire (DBQ) pertaining to hypertension, and military personnel records.  The medical records, including the May 2013 DBQ, do not contain any discussion concerning the etiology or onset of the Veteran's hypertension.   

With regard to the newly received military personnel records, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met.   The Veteran asserts that the newly submitted personnel records help to establish the onset of hypertension in 1964.  However, the records merely contain information concerning the Veteran's unit, station, and dates of assignment.  The records are not relevant because they are not related to a claimed in-service event, injury, or disease.  Moreover, the underlying records from 1964, received by VA long ago in 1978, do not document hypertension.

The basis for the prior denial was the lack of probative evidence establishing the in-service incurrence or aggravation of hypertension in service, or a nexus between the current hypertension and service.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in September 1998.  Since September 1998, no evidence has been received pertaining to a nexus between the current disorder and service.  

Thus, the additional evidence received since the September 1998 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  
The claim for service connection is not reopened.

Stroke Residuals

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, including brain hemorrhage or brain thrombosis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

The record shows that in 1988, the Veteran had a cerebrovascular accident with residual sensory loss and Horner's syndrome.  

On entry into service in February 1961, no abnormalities of the head or neurological system were found.  He reported no related complaints on the accompanying Report of Medical History.  The STRs are devoid of complaints, treatment, or diagnoses pertaining to a stroke or any neurological problem.  A June 1962 service examination showed no pertinent abnormalities.  On the January 1963 separation examination, the Veteran's head and neurological system were found normal.  He reported no related complaints on the Report of Medical History.
  
The Board finds the preponderance of the evidence is against the claim.  In addition to the lack of credible evidence showing that a stroke was incurred during service, the evidence does not link the 1988 stroke to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  

The Board has considered the Veteran's own contentions that his current stroke residuals are related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether the 1988 stroke relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service cannot be used to establish the required nexus.

To the extent the Veteran seeks service connection for stroke residuals as secondary to his hypertension, because service connection for hypertension has not been awarded, secondary service connection cannot be established based on hypertension.

Presumptive service connection for the Veteran's stroke residuals as a chronic disease is not warranted as there is no documentation of a brain hemorrhage or brain thrombosis from within one year of the Veteran's discharge.  As for a continuity of symptomatology between the current disorder and service, the current disorder was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by October 2012 and April 2013 letters.  As for the claim for gastritis and a hiatal hernia, the enhanced notice requirements set forth by Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer required and discussion in this regard is not needed.  VAOPGCPREC 6-2014.  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  With regard to the claim for hypertension, a VA medical opinion was not obtained.  However, an examination is not required because, as discussed, new and material evidence has not been received to reopen the claim for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).  

With regard to the claim for stroke residuals, VA is not required to provide a medical examination or obtain a medical opinion to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon are not met here.  As discussed above, the in-service incurrence of a stroke has not been shown, and the evidence does not suggest that the current disorder is otherwise related to service.  The McLendon elements are not satisfied and, therefore, a VA examination is not required to decide the claim.  See McLendon, 20 Vet. App. at 83.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is denied.

Service connection for residuals of a stroke is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


